DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
Regarding claim 1 – A method for selecting a working wireless communication channel comprising: determining a sub-set of wireless communication channels from a set of wireless communication channels of a working frequency band, wherein a superposition of channel frequency bands of the wireless communication channels in the sub-set covers the working frequency band, performing a noise level measurement on each of the wireless communication channels in the sub-set to obtain a spectral estimation result for each channel frequency band of the wireless communication channels in the sub-set, calculating, by a hardware processor, a spectral density distribution across the working frequency band based on the spectral estimation results of the channel frequency bands of the wireless communication channels in the sub-set, and selecting, according to the spectral density distribution across the 
Regarding claim 8 – A wireless communication device, comprising: a hardware processor configured to: determine a sub-set of wireless communication channels from a set of wireless communication channels of a working frequency band, wherein a superposition of channel frequency bands of the wireless communication channels in the sub-set covers the working frequency band, perform a noise level measurement on each of the wireless communication channels in the sub-set to obtain a spectral estimation result for each frequency band of the wireless communication channels in the sub-set, calculate a spectral density distribution across the working frequency band based on the spectral estimation results of the channel frequency bands of the wireless communication channels in the sub-set, and select, according to the spectral density distribution across the working frequency band, one of the wireless communication channels from the set as the working wireless communication channel, and a wireless connector configured to connect the wireless communication device to a wireless communication network using the working wireless communication channel.
Regarding claim 15 - An unmanned aerial vehicle, comprising: a housing, a hardware processor held by the housing and configured to: determine a sub-set of wireless communication channels from a set of wireless communication channels of a working frequency band, wherein a superposition of channel frequency bands of the wireless communication channels in the sub-set covers the working frequency band, perform a noise level measurement on each of the wireless communication channels in the sub-set to obtain a spectral estimation result for each frequency band of the wireless communication channels in the sub-set, calculate a spectral density distribution across the working frequency band based on the spectral estimation results of the 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.


Afkhami et al. (US 2015/0103751 A1) discloses dynamic transmit power and signal shaping.
Lin et al. (US 2011/0044376 A1) discloses method of transmitting data to a receiver.
Muharemovic et al. (US 2008/0247375 A1) discloses network-based inter-cell power control for multi-channel wireless networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:

2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
13 April 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465